                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     TEXARKANA DIVISION

MELVIN GOLDEN                                      §
VS.                                                §                 CIVIL ACTION NO. 5:18cvl27

WARDEN, FCI TEXARKANA                              §
       MEMORANDUM ORDER OVERRULING PETITIONER S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Melvin Golden, an inmate confined at the Federal Correctional Institution in

Texarkana, Texas, proceedingse, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.


        The Court referred this matter to the Honorable Caroline M. Craven, United States Magistrate

Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the petition be dismissed.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Petitioner filed a motion to stay the proceedings in this action (docket entry no. 4).

Liberally constmed, petitioner’s motion to stay is interpreted as objections to the magistrate judge’s

Report and Recommendation. This requires a de ovo review of the objections in relation to the

pleadings and the applicable law. See Fed. R. ClV. P. 72(b).

       After careful consideration, the Court concludes petitioner’s objections should be overruled.

The magistrate judge properly determined that petitioner’s petition does not meet the criteria required

to support a claim under the savings clause of 28 U.S.C. § 2255. See Padilla v. United States, 416
F.3d 424 (5th Cir. 2005); Reyes-Requena v. United States, 243 F.3d. 893 (5th Cir. 2001).

Additionally, because petitioner was convicted in the Western District of Tennessee, this court is

without jurisdiction to entertain a motion filed pursuant to 28 U.S.C. § 2255.

       In his motion to stay, petitioner requests to stay the proceedings in this action so he may file

a motion for change of venue with the court of conviction in Tennessee. Petitioner believes this

would allow this Court to have jurisdiction over his § 2255 motion to vacate, set aside or correct

sentence. While Rule 20 of the Federal Rules of Criminal Procedure allows the transfer of a

prosecution between districts in certain instances when an indictment or information is pending,

there is no mechanism for a convicting court to transfer jurisdiction for a § 2255 motion after

conviction. See FED. R. CRIM. P. 20; 28 U.S.C. § 2255(a) (a prisoner may move the court which

imposed the sentence to vacate, set aside or correct the sentence). Accordingly, petitioner's motion

to stay proceedings is without merit and should be denied. Therefore, this petition should be
     .
dismissed.

                                             ORDER

       Accordingly, petitioner's objections are OVERRULED.                The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge's

recommendations. It is further ordered that petitioner's motion to stay is Denied.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 27th day of February, 2019.




                                                              ____________________________________
                                                              RODNEY GILSTRAP
                                                  2           UNITED STATES DISTRICT JUDGE
